PER CURIAM.
The appellants challenge an order by which their medical malpractice action was dismissed, upon a finding that they failed to comply with a pretrial conference order. As indicated in cases such as Commonwealth Federal Savings & Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990), dismissal is a severe sanction which should be used only in extreme circumstances. Tubero reiterated the description of such circumstances in Mercer v. Raine, 443 So.2d 944 (Fla.1983), referring to a deliberate and contumacious disregard of the court’s authority, or bad faith, willful disregard or gross indifference, or conduct which otherwise evinces deliberate callousness. Acknowledging the court’s discretion to sanction a party in these circumstances, Tubero requires that an order sanctioning a party by dismissal contain a finding which indicates that the party’s conduct was willful or deliberate. The appealed order in the present case does not contain such a finding, and in accordance with Tubero the order must be reversed. See, e.g., First Fairway Condominium I Ass’n v. Gulfstream Roofing, Inc., 701 So.2d 652 (Fla. 4th DCA 1997). The appealed order is therefore reversed and the case is remanded.
ALLEN, C.J., DAVIS and PADOVANO, JJ., CONCUR.